Citation Nr: 0425833	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

There is no current medical finding that supports the 
appellant's claim to an in-service back injury, or that 
connects such an in-service injury to the appellant's current 
back disability.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in active 
service.  38 U.S.C.A. § 1110  (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, 18 Vet.App. 112 ( 2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  The Pelegrini 
court also held that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

I.  Duty to Notify:

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In specific compliance with Quartuccio, the RO wrote the 
appellant in December of 2001, informing him of VA's intent 
and duty to assist him in pursuing evidence that could 
substantiate his claim to the in-service injury, and of the 
responsibilities of the respective parties for obtaining 
evidence.  

The appellant was later provided with a copy of the original 
rating decision dated in April 2002 setting forth the general 
requirements of then-applicable law pertaining to service 
connection disabilities.  And then, the general advisement 
was reiterated in a Statement of the Case dated in January 
2003, and in a Supplemental Statement of the Case dated in 
July 2003.  

Because the appellant had been continually apprised for 
approximately 18 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

II.  Duty to Assist:

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained within its previous 
advisements, the RO requested the appellant's VA, private, 
and active duty medical records in letters dated December 
2001, October 2002, and September 2003.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  

In December 2001, the RO learned that the appellant's service 
medical records apparently had been destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  VA's duties to assist are heightened when service 
records have been destroyed in government custody, as may be 
the case here.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (where denial of a claim rests in part on the 
government's inability to produce records that were once in 
its custody, an explanation of the reasonableness of the 
search conducted and why further efforts are not justified is 
required).  

The RO informed the appellant of the loss and then submitted 
to him an NA Form 13055 which requested information related 
to the appellant's unit at the time of injury, the army 
medical facility that treated him, and the specific nature of 
his injuries and his treatments.   In an accompanying letter, 
the RO listed for the appellant additional types of evidence 
that could help in his claim, such as statements from those 
he served with or from those who treated him, records of 
other medical examinations received at or around the time of 
the injury, records of contemporaneous accounts of his 
injuries, or insurance or pharmacy records.  The RO expressed 
particular interest, during the appellant's personal hearing 
in May 2003, in records reflecting private medical treatment 
the appellant claimed he received for his back injury in the 
mid 1950s.  

The appellant has not provided specific information needed 
for the retrieval of these additional types of evidence, 
however.         

Nevertheless, the RO reviewed private medical records and 
some of the service records that were retrieved, along with 
the transcript of testimony given at the appellant's personal 
hearing.  

After careful review of the claims file, the Board has 
determined that a reasonably exhaustive search was made to 
obtain or reconstruct the veteran's records.  The Board 
concludes that VA's search was thorough and that it is 
unlikely that any further attempts would be more successful.  
Given the RO's extensive efforts, the Board finds that VA has 
done everything reasonably possible to assist the appellant.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


In sum, VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Given the extensive 
development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claim for Service Connection for a Back 
Injury:  

I.  Background:

The record reveals that the appellant currently suffers from 
a back problem.  The appellant claims that this problem stems 
from an injury he suffered while serving on active duty in 
1952.  During a personal hearing conducted in May of 2003, 
the appellant stated that, though his back injury nagged him 
on occasion for the remainder of his active duty, it did not 
bother him at the time of his separation from the armed 
forces in 1953.  The appellant stated that his back problem 
again manifested itself in the mid 1950s as a result of labor 
carried out on his farm in Oklahoma.  He further stated that, 
at that time, he received medical treatment from a local 
physician.      

VA has obtained records of the appellant's private medical 
treatment throughout 2001.  These records evidence the 
appellant's current problems, back surgery undergone in 2001, 
and his extensive treatment.  The record, however, contains 
no documentary evidence supporting the appellant's claim of 
in-service back injury, or his claim of private medical 
treatment in the mid 1950s.  Likewise, the record contains no 
professional medical opinion connecting the appellant's 
claimed in-service back injury with his current back 
problems.     

II.  Analysis:

To establish service connection for a claimed disability, the 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service, or if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131.  Such disease or injury 
may be presumed to have been incurred during service if it 
manifested itself to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Or, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required to establish service connection.  38 C.F.R. § 
3.303(b).

The Board has thoroughly reviewed documents submitted by the 
appellant and by civilian healthcare professionals who 
treated the appellant.  This evidence shows that the 
appellant suffers from a severe back disability.  But the 
earliest documentary record of this ailment is in February 
2001, over 47 years after the appellant's discharge from 
active duty.  Despite the RO's assistance, the appellant has 
not offered information that would lead to the discovery of 
documentation that would support his claim of in-service 
injury or of private medical treatment in the mid 1950s.  

In the absence of evidence showing that the appellant was 
diagnosed with, or suffered from, back problems during his 
service or during the mid 1950s relatively soon after his 
release from active duty, the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b).   


ORDER

The claim for service connection for residuals of a back 
injury is denied.  



	
                        
____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



